Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “the retractable member is moveable relative to the gate based on a diameter of the bale to change the position of the contact location” (cl. 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 76A, 76B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 15 is objected to because of the following informalities:  typo: “form” should be – from – (cl. 15, ln 3).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preece (7024989).
[AltContent: textbox (Retractable member tooth portion)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Lower roller)][AltContent: textbox (Retractable member base portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support member)][AltContent: textbox (the contact location disposed rearward of a vertical reference plane passing through the centerline of the bale)][AltContent: arrow]
    PNG
    media_image1.png
    450
    621
    media_image1.png
    Greyscale




1. A round baler comprising: 
a housing (10); 
a gate (discharge gate 26) rotatably attached to the housing about a gate rotation axis for movement between a closed position, an open position, and at least one intermediate position disposed between the closed position and the open position (capability is provided by cylinder 36; NOTE: the structure enabling the intended function is not claimed positively and distinctly); 
wherein the housing and the gate cooperate to define an interior region (chamber 20); 
a bale formation system (variable or fixed sized bale formation, par. 10) disposed within the interior region and operable to form a bale having a circular cylindrical shape having a first circular end face and a second circular end face (cylindrical bale 34, par. 12) disposed at opposing ends of the bale relative to a centerline of the cylindrical shape, with the centerline of the cylindrical shape generally parallel with the gate rotation axis during formation of the bale by the bale formation system (fig 1); 
a bale holder (arrangement 38) attached to and moveable with the gate (fig 1), 
the bale holder including a retractable member (marked up) moveable between an engaged position (fig 5) operable to grasp the bale and move the bale with the gate, and a disengaged position (fig 4) operable to release the bale relative to the gate.

2. The round baler set forth in claim 1, wherein the retractable member is positioned to grasp the first circular end face of the bale within the interior region at a contact location, with the contact location disposed rearward of a vertical reference plane passing through the centerline of the bale when the bale is disposed within the interior region and the gate is disposed in the closed position (marked up).

3. The round baler ser forth in claim 1, further comprising a lower roller attached to and supported by the gate at a forward lowermost edge of the gate, and extending across a width of the interior region (marked up).

4. The round baler set forth in claim 3, wherein the contact location is positioned such that a gravitational force acting on the bale urges the bale into engagement with the lower roller when the gate is disposed in the intermediate position so that the bale is supported by the bale holder and the lower roller when the gate is disposed in the intermediate position (intended use capability is given when the actuator is enables an in-between opening of the discharge gate).

5. The round baler set forth in claim 2, wherein the retractable member is moveable relative to the gate based on a diameter of the bale to change the position of the contact location when the gate is disposed in the closed position (it is within capability of repositioning the retractable member; NOTE: also, see Drawing’s objection)

6. The round baler set forth in claim 2, wherein the contact location is disposed an edge distance from a circumferential edge of the first circular end face, with the edge distance equal to or greater than a value that is approximately ten percent of a diameter of the bale (within the claimed range as shown/taught in fig 1).

7. The round baler set forth in claim 2, wherein the contact location is disposed below a horizontal plane passing through the centerline of the bale when the bale is disposed within the interior region and the gate is disposed in the closed position (fig 1).

8. The round baler set forth in claim 2, wherein the gate includes a first side wall positioned generally parallel with the first circular end face of the bale during formation of the bale in the bale formation system, with the bale holder positioned against the first side wall (fig 2).

9. The round baler set forth in claim 8, wherein the bale holder includes a support member (marked up).

10. The round baler set forth in claim 9, wherein the first side wall defines an opening, and wherein the retractable member is moveable within the opening (figs 4, 5).

11. The round baler set forth in claim 10, wherein the retractable member includes a shape complimentary to a shape of the opening, such that the retractable member substantially fills the opening when the retractable member is disposed in the engaged position and the disengaged position (shown/taught above; figs 4, 5).

12. The round baler set forth in claim 9, wherein the gate holder includes an actuator interconnecting the retractable member and the gate, and operable to move the retractable member between the engaged position and the disengaged position.

13. The round baler set forth in claim 12, wherein the actuator includes a linear actuator (46) operable to extend and retract along a linear path (figs 4, 5).

14. The round baler set forth in claim 13, wherein the retractable member is rotatable relative to the first side wall about a holder rotation axis (42).

15. The round baler set forth in claim 14, wherein the actuator includes a first end pivotably (axis 44)attached to the retractable member at a location spaced from the holder rotation axis (fig 2).

16. The round baler set forth in claim 15, wherein the retractable member includes a base portion and a tooth portion extending from the base portion at a location spaced from the holder rotation axis, with the first end of the actuator coupled to the base portion (marked up).

17. The round baler set forth in claim 16, wherein the tooth portion includes an end surface positioned substantially flush with an interior surface of the first side wall when the retractable member is disposed in the disengaged position (fig 4).

18. The round baler set forth in claim 17, wherein the base portion of the retractable member is positioned adjacent an exterior surface of the first side wall (figs 4, 5).

23. The round baler set forth in claim 2, wherein the vertical reference plane is perpendicular to the first circular end face and the second circular end face of the bale (taught in fig 1).




Allowable Subject Matter
	Claim(s) 19-22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Kluver et al (4375187) teaches a bale holder including a retractable member (wedge 54, hinge 56; figs 5, 6).

Parrish et al (4406221) teaches a bale holder including a retractable member (bale retainer 90).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD F KOVACS/Primary Examiner, Art Unit 3671